EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lea E. Westman on 05/18/2021.
The application has been amended as follows: 
Regarding Claim 1:
In Line 9: After “and the plurality of dies,”, insert ---wherein the at least one solder thermal interface layer is aligned with both the dummy die and the plurality of dies---.

Regarding Claim 19:
In Line 13: After “and the plurality of dies,”, insert ---wherein the at least one solder thermal interface layer is aligned with both the dummy die and the plurality of dies---.

Regarding Claim 22:
To better comport with amended Claim 1, amend Claim 22 to recite the following: 
The semiconductor device of claim 1, wherein the logic die is coupled to the stack of integrated circuit dies by an interconnect.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5, 7-8, 11-16, and 18-23 are allowed because the closest prior art of record (i.e. Fujii and Wuu) neither anticipates nor renders obvious the limitations of independent Claims 1 and 19 including a semiconductor device comprising, inter alia: 
a dummy die located between a logic die and a plurality of dies, the dummy die extending along a majority of a footprint of the plurality of dies and aligned with the plurality of dies; and 
at least one solder thermal interface layer in physical contact with and between the dummy die and one or more of the logic die and the plurality of dies, wherein the at least one solder thermal interface layer is aligned with both the dummy die and the plurality of dies
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892

/Matthew E. Gordon/Primary Examiner, Art Unit 2892